Peabody, J.
This is a bill in equity in which the complainant, Marcia H. Tribou, asks for a decree annulling and cancelling a deed and bill of sale which she alleges she was induced to give to the defendant, Frederick C. Tribou, by duress and fraud.
It comes before the law court by appeal entered by the defendant from the decree of a single justice, whereby the facts found by the jury were confirmed, viz:
That the plaintiff was induced and compelled, by undue influence, duress, fraud, fraudulent misrepresentation, or from the concealment on the part of the respondent, to execute and deliver to the respondent the deed and bill of sale referred to in the complainant’s bill; that said deed and bill of sale were given without consideration; and that all the consideration, if any, for said instruments was so grossly inadequate under all the circumstances that the same should not be regarded by a court of equity as a valid consideration; and wherein it was ordered, adjudged and decreed:
That both the deed and bill of sale specified in the plaintiff’s bill be declared void, cancelled and annulled and that the respondent execute and deliver to the said plaintiff a sufficient deed and a sufficient bill of sale, or other instruments properly stamped and cancelled under the laws of the United States, covering all the property specified in' said deed and bill of sale specified in the plaintiff’s bill, and sufficient to convey, transfer and deliver unto the complainant all of the property purported to be passed from the complainant to the respondent by said deed and bill of sale, specified in the complainant’s bill, so that the complainant’s property in question may be fully and absolutely restored to her.
*307The complainant’s title to the property in question was derived from the will of her grandfather, Silas K. Tribou, deceased. She succeeded by law to the 'bequest made in said will’ to her father, Charles II. Tribou, who had deceased before the testator. The respondent and his sister Rebecca H. Tribou and the complainant’s father, whose share she takes, were the residuary legatees under said will.
The father and mother of the complainant separated in her childhood, and as she lived with her mother in New York, the family ties were necessarily loosened. Her occasional visits to her former home had become less frequent, and she did not attend the funeral of either her father or grandfather.
Under the, provisions of her father’s will, executed January 11, 1889, she received only a nominal bequest. She had no definite knowledge of the nature or amount of the property of her grandfather, Silas K. Tribou, and had no reason to suppose she would have any share in his estate under any will he might execute.
Silas K. Tribou died in December, A. D. 1899, and a week later the respondent petitioned for the probate of his will. Previous to the filing of the will for probate, he learned that the testator liad executed a codicil in 1891, after the death of his sou, Charles H. Tribou, by which the complainant was disinherited. He had made search for the codicil; but it was not found deposited witli the will and was either lost or had been destroyed by the testator.
The estate of Silas K Tribou was about sixty thousand dollars in value, and the complainant’s share under his will would be one-third of the residue and would amount to about twenty thousand dollars.
The deed and bill of sale given by the complainant to the respondent, by which she transferred her entire interest in the estate to him, were executed at his home in South Paris, Maine, on the second day of January, 1900, during a visit which she was making by his invitation.
It is claimed that the acts of the respondent initiated by his letter dated December 29, 1899, inviting tlie complainant to make him a family visit, and which ended with his procurement of the services of an attorney to prepare and direct the execution of the instruments *308mentioned in the complaint were fraudulent in intent and result.
There were indicia of actual or constructive fraud in the unusual conduct of the respondent, inviting his niece to make him a visit in midwinter, commencing almost simultaneously with filing for probate the will which entitled her to an interest worth twenty thousand dollars to negotiate with her for the conveyence of the same for one-half of 'its value, making prominent in conversation with her the existence of a codicil which revoked her entire interest under the will, allowing her to understand that he did not know the amount of the estate; and upon learning that she had received messages of advice from her home, hastening to secure the services of an attorney at an unusual hour in the evening to complete the business of the transfer.
In determining the character of his acts, we should consider the relations of the parties at the time. The complainant wás the respondent’s niece and at his invitation was an inmate of his house; she had a right to rely upon his good faith, and he was under a moral and legal duty not only to inform her fully of her pecuniary rights, but to protect her against her own inexperience.
He was the superior party in the relation of confidence, and we think that, by reason of the inadequacy of the consideration of the deed and bill of sale, the postponement of payment of the price without security, the complainant’s execution of the deed and bill of sale without professional advice, her youth and inexperience, the large acquaintance of the respondent with business affairs, and his concealment of material facts, the transaction is subject to impeachment for fraud. 1 Story Eq. 120, 329a; 2 Pomeroy’s Eq. 922, 928, 943, 963; Jordan v. Stevens, 51 Maine, 78, 81 Am. Dec. 556; Wheeler v. Smith, 9 How. U. S. 55.

The decision of the court below is manifestly correct, and, it is affirmed with additional costs for plaintiff.